Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah Reynolds appeals the district court’s order entering judgment for Defendants in accordance with the jury’s verdict in Reynolds’ negligence action. We have reviewed the record and the issues Reynolds raises on appeal and find no grounds for appellate relief. Accordingly, we affirm the district court’s order. Reynolds v. Swift Transp. Co., Inc., No. 3:07-cv-00457 (S.D.W.Va. Sept. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.